From:             mukaseym@gtlaw.com
To:               McCabe, Brian (CIV)
Date:             Wednesday, September 26, 2018 11:11:24 AM




        Brian - It is my understanding that you are meeting this Thursday (9/27) with
        John Mininno and McKool Smith regarding                            . Although I am
        not substantively involved in             , to the extent you may have questions
        regarding Mininno and his organization (i.e., Venari Partners, LLC), I will be the
        primary point of contact. To that end, I understand you have asked for an updated
        list of cases filed by Venari and same is attached. I also understand you asked
        regarding Venari’s structure/members. Venari Partners, LLC (d/b/a
        NHCAGroup) is a Delaware LLC that creates stand-alone LLC’s to file each of
        its qui tam cases. Venari’s members are as follows:

           1. 110 Partners, LLC whose sole member is Peter Riccardo
           2. Min-Fam-Holding, LLC whose sole member is John Mininno
           3. Sweetbriar Capital   LLC whose sole members are Brad Blaschak and Joe
              Riccardo
           4. Uptown Investors, L.P.   whose members are Michael and Jerry Callaghan
              (it’s possible the ownership structure of this entity has deviated from this
              but no one who has been added has any affiliation with the defendants)

        If there are any non-case specific questions you may have, please feel free to
        reach out to me. Further, if you expect Thursday’s meeting to discuss

              - then perhaps we could set aside a specific time period on Thursday and I
        can join by phone call. I am on a discussion panel at a conference tomorrow
        from 930am to 1130am but available after that. Thanks, Marc Mukasey.


Sent from my iPhone

If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@gtlaw.com, and do not use or
disseminate such information.
